         Case 1:21-mj-00531-ZMF Document 1-1 Filed 07/20/21 Page 1 of 2


                                  STATEMENT OF FACTS

        Your affiant, Michael Regalbuto, is a Special Agent, with the Federal Bureau of
Investigation (FBI). In my duties as a special agent, I presently am assigned to work a variety of
criminal and national security matters. As a Special Agent, I am authorized by law or by a
Government agency to engage in or supervise the prevention, detection, investigation, or
prosecution of a violation of Federal criminal laws. Over the course of my career, I have been
involved in the preparation and execution of numerous narcotic and firearm-related search
warrants, many of which have resulted in the seizure of illegal narcotics, firearms, and associated
paraphernalia, monetary assets, documents substantiating drug trafficking activities, and cellular
phones, photographs depicting co-conspirators as well as other contraband related to ongoing
criminal enterprise of the drug trade.

       On July 19, 2021 at approximately 4:10 PM, FBI SWAT executed a search warrant at xxxx
Xxxxxxxx Xxxx, XX Washington, DC 20018. The residence is associated with Corenzo Mobery,
who is believed to be a part of a drug trafficking organization (referred to as the “MLK Crew”)
operating in and around the 2900 block of Martin Luther King Avenue, SE Washington DC. Upon
executing the search, FBI agents encountered Mobery, Mobery’s girlfriend, and his girlfriend’s
son.

        During the search, FBI agents located a black safe located in the master bedroom on top of
a dresser. FBI agents opened the safe and found $413 dollars in US currency (413 1-dollar bills)
wrapped in rubber bands, 7 clear plastic baggies containing a white rocky/powdery substance, an
empty 15 round 10mm Glock magazine, and another Glock magazine with a Kriss
Magazine extender containing an unknown amount of 10mm ammunition. During the search,
Mobery stated to agents that the safe was his. In addition to the safe, from on top of the
dresser, FBI agents seized an Accudigital electronic scale with white residue, believed to be
residue from measuring narcotics. The total weight of the suspected narcotics seized was 83.0
grams.

        From a nearby nightstand in the master bedroom, FBI agents seized a Glock pistol,
10mm Caliber, bearing serial number MUT206, with a green and black zombie biohazard
sticker on the slide. The firearm contained a magazine containing an unknown quantity of
10mm ammunition. In addition, FBI seized a black Apple-Iphone 5 model from Mobery’s
person, as well as a black Samsung cell phone from Mobery’s vehicle.

       Neither firearms nor firearm ammunition are manufactured in Washington D.C.
Therefore, the firearm and ammunition seized traveled in interstate or foreign commerce to get to
Washington D.C.

         A criminal history check of Mobery revealed that he has prior criminal convictions in
the U.S. District Court for the District of Maryland, for Conspiracy to Possess with the
Intent to Distribute Cocaine Base and for Felon in Possession of a Firearm, docket number 8:09-
cr-00445-DKC-3. Each of these crimes is punishable for a term of imprisonment of more
than one year under federal law. In addition, Mobery was sentenced to a concurrent term
of 109 months imprisonment for both of these offenses. Therefore, at the time Mobery
committed the instant offenses, he knew he had previously been convicted of crimes
punishable by a term of imprisonment of more than 12 months.
         Case 1:21-mj-00531-ZMF Document 1-1 Filed 07/20/21 Page 2 of 2


        After being arrested, Mobery agreed to waive his Miranda rights and participate in an FBI
interview. During the interview, Mobery admitted that Glock and the narcotics seized were his and
that the substance seized was cocaine.


                                     _______________________________________
                                     MICHAEL REGALBUTO
                                     SPECIAL AGENT, FBI

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 20th day of July 2021.
                                                                2021.07.20
                                                                16:16:16
                                                                -04'00'
                                             _______________________________
                                             ZIA M. FARUQUI
                                             U.S. MAGISTRATE JUDGE
